Citation Nr: 0814167	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, effective August 5, 2003.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, effective September 11, 2006.

3.  Entitlement to service connection for peripheral 
neuropathy, secondary to diabetes mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
February 2004, the RO granted service connection for diabetes 
mellitus assigning a 10 percent evaluation effective August 
5, 2003 and denied service connection for peripheral 
neuropathy.  The RO denied service connection for PTSD in 
August 2003.  In March 2007, the RO granted an increased 
rating of 20 percent for diabetes mellitus, effective 
September 11, 2006.  The veteran has indicated that he is not 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for diabetes mellitus.  
He is presently rated as 10 percent disabled, effective 
August 5, 2003 and 20 percent disabled, effective September 
11, 2006.  One of the criteria for receiving the next higher 
40 percent rating under the rating schedule for diabetes 
mellitus is restriction of activities.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  He submitted a private 
medical assessment in April 2007 that he was restricted in 
various physical activities.  Although it is not clear if 
these restrictions are related to his coronary artery disease 
or his service-connected diabetes mellitus, this is enough to 
warrant another examination to determine whether his diabetes 
mellitus has worsened since the last time he was examined in 
January 2006.  Therefore, the veteran should be provided 
another VA examination for his diabetes mellitus.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995).    

The veteran seeks service connection for peripheral 
neuropathy secondary to the diabetes mellitus.  A June 2006 
VA medical opinion notes that the veteran's neuropathy may be 
due to his cerebrovascular accident or some other process 
other than diabetes; but this opinion is speculative.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The examiner noted that the 
electromyography report suggested an underlying neuropathy 
with chronic neuropathic changes plus some radiculopathic 
changes.  A previous January 2006 VA examination report also 
shows foot pulses were not palpable to either foot; and there 
was no sensation to the nylon line in his hands or feet; nor 
were there any vibratory sense or temperature discrimination 
in his hands and feet.  The diagnoses included peripheral 
neuropathy.  While the veteran has other problems that could 
account for this such as peripheral vascular disease and 
being status post cerebrovascular accident, he should receive 
a medical opinion to determine more definitively whether it 
is at least as likely as not that his peripheral neuropathy 
is related to his diabetes mellitus.

The veteran also seeks service connection for PTSD.  He 
submitted a statement that he was assigned to 528 
Quartermaster Company and was stationed in Phu Bai, Vietnam.  
He indicated that he delivered gas, oil, ammunition, and 
medical supplies and that when his tour was about over he was 
on a convoy to Da Nang when they got attacked.  He recalled 
that there were explosions up ahead of them and he was 
knocked unconscious.  He also noted that when he was on 
perimeter guard there would be sniper fire every night.  
Personnel records show the veteran served in the Republic of 
Vietnam from January 18, 1971 to July 5, 1971 and that his 
military occupational specialty was light vehicle driver.  He 
was attached to the 528th OM Co APO 96308 USARV.  On April 
20, 1971, while stationed in Phu Bai, he was charged with 
committing an assault on another serviceman by striking him 
with a cue stick and kicking him in the feet.  Post-service 
private medical records note that the veteran has received 
psychiatric treatment, including receiving a PTSD diagnosis 
in August 2004 and being hospitalized for suicidal ideations 
from January 2005 to February 2005.  

The RO has not submitted a request through the U.S. Army and 
Joint Services Records Research Center (JSRRC) to verify the 
veteran's claimed stressors finding that the veteran had not 
offered specific enough dates.  However, since the veteran 
indicated that the convoy stressor event occurred toward the 
end of his tour in Vietnam, this could be used to shrink the 
timeline perimeters to three months, specifically April 5, 
1971 to July 5, 1971.  If the veteran's stressors are 
corroborated by the JSRRC, the veteran should be afforded a 
VA examination to determine whether he has PTSD related to 
these stressors.

Even if the veteran's stressors are not corroborated, he 
should be afforded a VA examination to determine whether he 
had a pre-existing neuropsychiatric condition that was 
aggravated by service.  A May 1968 service medical record 
shows the veteran had a history of head injury four years 
prior (which was prior to service) and had apparent post-
concussive symptoms, including chronic subdural and possible 
VII and V nerve paresis of the left.  The veteran reported 
that he often found himself drifting off to sleep during the 
afternoons and that since the accident if he smiled it drew 
his left eyelid down and the eyelid often twitched.  He noted 
that he had changed mentally and was "messed up"; he could 
forget where he was after one beer and became dizzy and had 
some "vague sense of unreality" at times.  He claimed he 
had become more irritable and had more anger flares readily; 
just about everything seemed to change.  His grades had 
slipped in school and he had been picked up by the police 
after several incidents of wild behavior after drinking.  He 
noted that he had never had any police trouble prior to the 
accident.  While in service, the veteran was struck by a car 
in July 1970; he was knocked down but not unconscious.  As 
noted, he also was discharged for assaulting a fellow 
serviceman in April 1971.  Post-service records show further 
evidence of a psychiatric disability and treatment for 
hallucinations and suicidal tendencies.  A May 2004 private 
medical record notes the veteran was status post head injury.  
A medical opinion is necessary to sort out whether there is 
clear and unmistakable evidence that the veteran had a pre-
existing neuropsychiatric disability; and if so, whether this 
was aggravated by his service beyond its natural progress.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA notice letter 
that satisfies Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his 
increased rating claim for diabetes 
mellitus.  Specifically, the letter should 
include the following:

(a)	Notice that the veteran should 
submit or ask VA to obtain medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
veteran's employment and daily life.

(b)	 Copy of the rating criteria for 
diabetes mellitus  (Diagnostic Code 7913).  

(c)	 Notice that, if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

(d)	 Examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected diabetes mellitus.  
Specifically, the examiner should 
determine whether the veteran's diabetes 
mellitus requires the following:

(a)  Insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet; 

(b)  Insulin, restricted diet, and 
regulation of activities;  

(c)  Insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus other complications; 
or

(d)  More than one daily injection of 
insulin, restricted diet, and regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or other complications.  

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all opinions 
expressed should be provided.

3.  Contact the JSRRC to corroborate the 
veteran's reported stressors of being 
knocked unconscious from an explosion 
during a convoy to Da Nang while he was 
stationed at Phu Bai, Vietnam, and being 
subjected to sniper fire as a perimeter 
guard.  The veteran was attached to 528th 
OM Co APO 96308 USARV.  The timeframe for 
the search should be April 5, 1971 to July 
5, 1971.    

4.  After completion of #3, schedule the 
veteran for a VA psychiatric examination.  

(a)  If the veteran's reported stressors 
are verified, the veteran should be 
provided a medical opinion stating whether 
it is at least as likely as not that the 
veteran has PTSD related to the confirmed 
stressors. 

(b)  If the veteran's reported stressors 
are not confirmed or he is not shown to 
have PTSD related to these stressors, a 
medical opinion should be provided to 
determine whether there is clear and 
unmistakable evidence that the veteran had 
a neuropsychiatric disability related to 
the head injury he had prior to service; 
and if so, whether this was aggravated in 
service beyond its normal progress.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all opinions 
expressed should be provided.

5.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



